Exhibit 10.1

INTERNATIONAL GAME TECHNOLOGY
EXECUTIVE TRANSITION AGREEMENT
 
AGREEMENT made as of the 23rd day of October, 2009, by and between INTERNATIONAL
GAME TECHNOLOGY (the Company”) and Patrick W. Cavanaugh (the “Executive”).
 
1.           Background. This Agreement provides for certain payments and
benefits to the Executive in the event of the involuntary termination of the
Executive’s employment with the Company or an Affiliate.
 
2.           Certain Defined Terms. The following terms have the following
meanings when used in this Agreement.
 
(a)           “Accrued Compensation” means, as of any date, (1) the unpaid
amount, if any, of the Executive’s previously earned base salary, (2) the unpaid
amount, if any, of the bonus earned by the Executive for the year preceding the
year in which the Executive’s employment is terminated, and (3) such additional
payments or benefits, if any, earned by the Executive under and in accordance
with any employee plan, program or arrangement of or with the Company or an
Affiliate (other than this Agreement).
 
(b)           “Affiliate” means an entity at least 50% of the voting, capital or
profits interests of which are owned directly or indirectly by the Company.
 
(c)           “Board” means the Board of Directors of the Company.
 
(d)           “Cause” means the Executive’s: (1) willful and material failure to
perform the duties of the Executive’s employment with the Company and its
Affiliates (other than any such failure due to the Executive’s physical or
mental illness), or the Executive’s willful and material breach of the
Executive’s obligations to the Company or any Affiliate arising out of the
Executive’s employment, in each case following the Executive’s receipt of
written notice thereof from the Company; (2) engaging in willful and serious
misconduct that has caused or is reasonably expected to result in material
injury to the Company; (3) being convicted of, or entering a plea of guilty or
nolo contendre to, a crime that constitutes a felony; (4) failure or inability
to obtain or retain any governmental approval, license or authorization required
to be obtained or retained by the Executive in any jurisdiction in which the
Company or an Affiliate does or proposes to do business, which failure has or
would reasonably be expected to have a material detrimental effect on the
Executive’s ability to perform the duties of the Executive’s employment; or (5)
embezzlement, fraud or misappropriation of the property or assets of the Company
or an Affiliate. The Board, acting in its own discretion, will be responsible
for determining whether particular conduct constitutes “Cause” for the purposes
of this Agreement.
 
(e)           “Code” means the Internal Revenue Code of 1986, as amended.
 
(f)           “Company” means International Game Technology, a Nevada
corporation, and any successor thereto
 
 
1

--------------------------------------------------------------------------------

 
 
(g)           “Compensation Committee” means the Compensation Committee of the
Board.
 
(h)           “Good Reason” means the occurrence of any of the following without
the Executive’s express written consent: (1) a material reduction of the
Executive’s duties, position or responsibilities relative to the Executive’s
duties, position or responsibilities in effect immediately prior to such
reduction; or (2) a material reduction by the Company of the Executive’s rate of
annual base salary or annual target bonus opportunity as in effect immediately
prior to such reduction that is not based upon the Company’s standard annual
competitive market review; provided, however, that any such occurrence shall not
give rise to Good Reason unless, within 90 days after such occurrence is first
known (or first reasonably should have been known to exist) by the Executive,
the Executive furnishes written notice to the Company of the Executive’s
intention to terminate employment due to such occurrence and the Company shall
have failed to reasonably cure the circumstances promptly (and in no event more
than 30 days after) its receipt of such notice.
 
(i)           “Involuntary Termination” means a termination of the Executive’s
employment with the Company and its Affiliates under any of the following
circumstances: (1) termination by the Company or an Affiliate without Cause; or
(2) termination by the Executive for Good Reason.
 
(j)           “Pro Rata Bonus” means the Executive’s annual target bonus
opportunity, expressed as a percentage of the Executive’s base salary, for the
fiscal year in which the Executive’s employment terminates, multiplied by a
fraction, the numerator of which is the number of days elapsed from the
beginning of such fiscal year until the date the Executive’s employment
terminates, and the denominator of which is 365.
 
3.           Severance Protections. Subject to the provisions hereof, upon
termination of the Executive’s employment with the Company and its Affiliates,
the Executive (or the Executive’s beneficiary, as the case may be) will be
entitled to receive the applicable severance payments and benefits (if any)
described in this Section.
 
(a)           Involuntary Termination of Employment. In the event of an
Involuntary Termination, the Executive (or the Executive’s beneficiary, as the
case may be) shall receive the following payments and benefits:
 
(i)           Accrued Compensation;
 
(ii)          Pro Rata Bonus, payable in a single sum payment within 30 days
following the Involuntary Termination;
 
(iii)         An amount equal to 1.0 times the Executive’s highest annual rate
of base salary at any time during the preceding 24 months, payable in 12 equal,
monthly installments and in accordance with the Company’s normal payroll
practice;
 
2

--------------------------------------------------------------------------------


 
(iv)          Accelerated vesting of outstanding equity incentive awards
(including, without limitation, stock options and time-based restricted stock)
based upon the additional vesting that would have been earned if the Executive’s
employment had continued for an additional year; and
 
(v)           Company-paid COBRA group health care continuation coverage until
the earlier to occur of one year following termination of employment, the date
you become eligible for medical coverage under another employer plan or, the
date you become eligible for coverage under Medicare
 
(b)           Termination other than Involuntary Termination. If the Executive’s
employment with the Company and its Affiliates terminates other than due to an
Involuntary Termination, then the Executive shall be entitled to receive any
Accrued Compensation, subject to set off for amounts owed by the Executive to
the Company or an Affiliate, and nothing more.
 
4.           Golden Parachute Tax Limitation. If the Executive is entitled to
receive payments and benefits under this Agreement and if, when combined with
the payments and benefits the Executive is entitled to receive under any other
plan, program or arrangement of the Company or an Affiliate, the Executive would
be subject to excise tax under Section 4999 of the Code or the Company would be
denied a deduction under Section 280G of the Code, then the severance amounts
otherwise payable to the Executive under this Agreement will be reduced by the
minimum amount necessary to ensure that the Executive will not be subject to
such excise tax and the Company will not be denied any such deduction.
 
5.           Effect of Other Agreements.  Notwithstanding the provisions hereof,
the post-termination payment and benefit provisions of the Executive’s written
employment or other agreement with the Company or an Affiliate in force at the
termination of the Executive’s Employment (if any) will apply in lieu of the
provisions hereof if and to the extent that, with respect to the Executive’s
termination of Employment, the provisions of such employment or other agreement
would provide greater payments or benefits to the Executive (or to the
Executive’s covered dependents or beneficiaries).  If any termination or
severance payments or benefits are made or provided to the Executive by the
Company or any or its Affiliates pursuant to a written employment or other
agreement with the Company or an Affiliate, such payments and benefits shall
reduce the amount of the comparable payments and benefits payable
hereunder.  This Section is intended to provide the Executive with the most
favorable treatment and, at the same time, avoid duplication of payments or
benefits, and it will be construed and interpreted accordingly.
 
6.           Release of Claims.  Notwithstanding anything herein to the
contrary, the Compensation Committee or the Board may condition severance
payments or benefits otherwise payable under this Agreement upon the execution
and delivery by the Executive (or the Executive’s beneficiary) of a general
release in favor of the Company, its Affiliates and their officers, directors
and employees, in such form as the Board or the Compensation Committee may
specify; provided, however, that no such release will be required as a condition
of the Executive’s (or the beneficiary’s) entitlement to Accrued
Compensation.  Any payment or benefit that is so conditioned may be deferred
until the expiration of the seven day revocation period prescribed by the Age
Discrimination in Employment Act of 1967, as amended, or any similar revocation
period in effect on the effective date of the termination of the Executive’s
Employment.
 
3

--------------------------------------------------------------------------------


 
7.           Restoration. Any severance payments and benefits payable under this
Agreement shall be subject to and conditioned upon the Executive’s continuing
compliance with any non-competition and non-disclosure obligations of the
Executive to the Company and/or any Affiliate.
 
8.           No Duty to Mitigate.  The Executive’s entitlement to payments or
benefits hereunder is not subject to mitigation or a duty to mitigate by the
Executive.
 
9.           Amendment. The Board or the Compensation Committee may amend this
Agreement, provided, however, that, no such action which would have the effect
of reducing or diminishing the Executive’s entitlements under this Agreement
shall be effective without the express written consent of the Executive.
 
10.           Successors and Beneficiaries.
 
(a)           Successors and Assigns of the Company. The Company shall require
any successor or assignee, whether direct or indirect, by purchase, merger,
consolidation or otherwise, to all or substantially all the business or assets
of the Company and its subsidiaries taken as a whole, expressly and
unconditionally to assume and agree to perform or cause to be performed the
Company’s obligations under this Agreement.  In any such event, the term “the
Company,” as used herein shall mean the Company, as defined in Section 2 hereof,
and any such successor or assignee.  The Executive acknowledges and agrees that
this Agreement shall be fully enforceable by the Company's successor or
assignee.
 
(b)           The Executive’s Beneficiary.  For the purposes hereof, the
Executive’s beneficiary will be the person or persons designated as such in a
written beneficiary designation filed with the Company, which may be revoked or
revised in the same manner at any time prior to the Executive’s death.  In the
absence of a properly filed written beneficiary designation or if no designated
beneficiary survives the Executive, the Executive’s beneficiary hereunder will
be deemed to be the Executive’s surviving spouse, if any, or, if none, the
Executive’s estate.
 
11.           Nonassignability. With the exception of the Executive’s
beneficiary designation, neither the Executive nor the Executive’s beneficiary
may pledge, transfer or assign in any way the right to receive payments or
benefits hereunder, and any attempted pledge, transfer or assignment shall be
void and of no force or effect.
 
12.           Not a Contract of Employment.  This Agreement shall not be deemed
to constitute a contract of employment between the Executive and the Company or
any of its Affiliates.  Nothing contained herein shall be deemed to give the
Executive a right to be retained in the employ or other service of the Company
or any of its Affiliates or to interfere with the right of the Company or any of
its Affiliates to terminate the Executive’s employment at any time.
 
4

--------------------------------------------------------------------------------


 
13.           Governing Law; Arbitration of Disputes. This Agreement shall be
governed by the laws of the State of Nevada, excluding its conflict of law
rules. Any controversy or claim arising out of or relating to this Agreement
shall be settled by binding arbitration, with a single neutral arbitrator, in
accordance with the rules of the American Arbitration Association relating to
employment. The proper venue for any such action is Washoe County, Nevada. In
any action to enforce this Agreement, the Executive and the Company each agree
to accept service of process by mail.  In any action in which service is made
pursuant to this paragraph, the Executive and the Company each waive any
challenge to the personal jurisdiction of the American Arbitration Association.
Any judgment on the award rendered by the arbitrator may be entered in any court
having jurisdiction thereof. In reaching a decision, the arbitrator shall have
no authority to change or modify any provision of this Agreement.
 
14.           Compliance With Section 409A of the Code. Notwithstanding anything
in this Agreement to the contrary, no amount payable as severance which
constitutes a “deferral of compensation” within the meaning of the Treasury
Regulations issued pursuant to Section 409A of the Code (the “Section 409A
Regulations”) shall be paid unless and until Executive incurs a “separation from
service” within the meaning of the Section 409A Regulations.  Furthermore, to
the extent that the Executive is a “specified employee” within the meaning of
the Section 409A Regulations as of the date of the Executive’s separation from
service, no amount that constitutes a deferral of compensation which is payable
on account of such separation from service shall be paid before the date (the
“Delayed Payment Date”) which is the first day of the seventh month after the
date of the Executive’s separation from service or, if earlier, the date of the
Executive’s death. All such amounts that would, but for this Section, become
payable prior to the Delayed Payment Date will be accumulated and paid on the
Delayed Payment Date. For purposes of Section 409A of the Code, the right to a
series of installment payments under this Agreement shall be treated as a right
to a series of separate payments.
 
15.           Withholding. the Company and its Affiliates may withhold from any
and all amounts payable under this Agreement such federal, state and local taxes
as may be required to be withheld pursuant to applicable law.
 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.
 



  INTERNATIONAL GAME TECHNOLOGY                  
 
By:
/s/ Tami Corbin                     /s/ Patrick W. Cavanaugh        Executive  

                    
 
5